Broyles, J.
1. It appearing from the certificate of the clerk of the superior court, filed in response to an order from this court, that the billa of exceptions herein were actually filed on May 8th, 1915, and therefore within the time allowed by law, the motion to dismiss is denied.
2. Where, in the trial of a case pending in a justice’s court, issues of fact are involved, certiorari will not lie to review the judgment rendered by the magistrate, but there must be an appeal either to a jury in that court or to the superior court. Benton v. Hynes, 100 Ga. 95 (26 S. E. 469); Toole v. Edmondson, 104 Ga. 776, 780 (31 S. E. 25).
3. In this ease there were disputed questions of fact, and there having been no appeal, the judge of the superior court did not err in overruling the petition for certiorari. Judgment affirmed.